Title: Petition of the Merchants of Philadelphia to the King, [18 November 1752?]
From: Merchants of Philadelphia
To: George III, King of Great Britain and Ireland


In 1745 Arthur Dobbs, long an advocate of a search for a northwest passage, prompted Parliament to offer a prize of £20,000 to any subject of the King who, in an English vessel, should sail from Hudson Bay to the South Sea. He then, in 1746–47, sponsored an expedition. Two accounts of it were published—one by Henry Ellis, later governor of Georgia, in 1748; and the other by Charles Swaine, “the Clerk of the California,” in 1748–49. In 1750 Swaine was living in Chester-town, Md., and he got a permit from Governor Samuel Ogle to undertake another northwest exploration. With Ogle’s recommendation and encouragement of several Maryland merchants, Swaine secured the support of Franklin and some Philadelphia merchants. The latter formed a company, raised £1500 among themselves and in Maryland, New York, and Boston, to buy a vessel—the Argo, 60 tons. Franklin tried to get information for them about previous New England voyages in the sub-Arctic. The sponsors hoped the sailing would be in 1752, but it was delayed until the spring of 1753. The objects of the expedition were three-fold: scientific (to find the passage and explore the Labrador coast), commercial (to open trade and promote fisheries), and political (to cultivate the friendship of the natives “and make them serviceable in a political Way”).
Meanwhile, one of the subscribers, Rev. James Sterling, parson, planter, poet, and playwright of Kent Co., Md., who had gone to England to solicit a political appointment, gave away their plans. Several London merchants quickly formed a company of their own, and petitioned the government for a monopoly of the Labrador trade. They pressed their aim in spite of the Hudson’s Bay Company’s opposition to it as an infringement of its charter rights, and the fact that the Board of Trade disapproved monopolistic grants on principle.
Alarmed for their project, the Philadelphians in turn, in the fall of 1752, petitioned against a monopoly for the Londoners. Their petition is printed here. William Allen sent it, with supporting papers, to Thomas Penn November 18; it arrived December 15 and Penn so advised the president of the Board of Trade the next day. On December 17 he presented it to the Council, in session to consider the London application. It was referred to a committee, then to the Board of Trade. Penn engaged a lawyer for the Philadelphians, apparently, from the endorsement on the petition, Ferdinand John Paris, former agent for Pennsylvania. Finally, the attorney general and the solicitor general gave their opinion that the Hudson’s Bay Company’s charter precluded an exclusive grant of the Labrador trade, and the London application was denied.
Meanwhile, the Argo sailed from Philadelphia March 4, 1753, stopping at Cape Cod and Portsmouth for provisions and to complete her crew of 15, and headed for the Arctic April 15. Turned back by heavy ice in Hudson Bay, Captain Swaine carried out the orders to explore and map the coast of Labrador, and took soundings off its banks. Swaine complained afterwards that the commercial interests interfered with the scientific aspects of the voyage. The Argo returned to Philadelphia November 11, and a brief but specific account appeared in the Gazette on November 15. The subscribers voted Swaine “a very handsome Present.”
But the real mission—a northwest passage—had not been accomplished, and the Argo set out again in the spring of 1754. It met with even less success than it had before: several of the party, against the captain’s orders, went searching for mines of precious metals and were killed by Eskimos; then the rest would not proceed, and Swaine had to return. He reached Philadelphia October 20, and presented to the Library Company almost the only tangible records of his voyage—some tools and Eskimo parkas.
When he sailed north in 1754 Swaine had left the journals and charts of his first voyage with Franklin for safekeeping, enjoining him to show them to no one. He must have reclaimed them, since his Probability of a Northwest Passage contains the portion of his journal from August 2 to September 20, 1753. The original papers, however, have not been found.
 
[November 18? 1752]
To THE Kings MOST Excellent Majesty
The Petition or Memorial of the Merchants of Philadelphia and North America against a Patent applied for by certain Merchants of London for an exclusive right of Trade to New Britain or Labrador
In most humble manner shews
That it being apparent, that New Britain, or Labrador, is not within the Limits of the Hudsons Bay Companys Charter, a Design hath been formed, by Your Petitioners, and other Merchants in North America, to improve, and carry, the Trade to New Britain, into a compleat Execution; The design was formed, in the latter part of the Year One Thousand Seven hundred and Fifty One, to be prosecuted at the Opening of the Spring One Thousand Seven hundred and Fifty Two, but, from the extream hard Winter, and uncommon, long Continuance, of the severe Weather, it was thought impracticable, to make suitable Preparations, and fit out, time enough to accomplish their Designs, that Season, therefore, they deferred it, untill the Spring One Thousand Seven hundred and Fifty three; not apprehensive that this delay, which necessity obliged them to, shou’d make them liable to be Supplanted, in such their laudable Design, as they must be, if the said Patent, for an exclusive right to Trade to those Parts, is granted.
That such Patent was never proposed to be applied for, or the Trade thought of, by those, who now make Application for the said Patent, until sometime after Your Petitioners had formed, and made some Progress, in such their Scheme, of carrying this Trade into Execution, as abovesaid; and untill those Gentlemen were let into Your Petitioners said Scheme and Designs, by a Person from these Parts, to whom the same had been communicated in Confidence, and who pretended to be a zealous Promoter thereof here, and well knew, that a Considerable Sum of Money was Subscribing (which is now actually Subscribed) and due Preparations making, by Your Petitioners, for entering upon the said Proposed Trade, and other Discoverys, of the utmost Importance, this next ensuing Spring; and which Trade, Your Petitioners proposed to carry on, as a free and open Trade, to all Your Majestys Subjects, and not to apply for a Monopoly, or exclusive right of Trade, for themselves, against others;
That, as Your Petitioners humbly conceive, this Trade cannot, even be carried on, to due effect, by the People of England, exclusive of the Americans, and much less so, by a Private Company;
Your Petitioners, therefore, humbly hope that the Patent, applied for, will not be granted; but that they, and all other Your Majestys Subjects, shall be left free, to pursue the said Trade, to their great and common Benefit and Advantage.
And Your Petitioners will ever Pray &ca.


Committee
{
Will: Allen


Samuel Mccall Senr


B: Franklin


John Stamper


Charles Stedman


John Mifflin




Wm Coleman Treasurer


 Endorsed: 21. Decr. 1752 Reference of the Petition of the Merchts of Philadelphia and North America praying that No Grant may pass for an Exclusive Right to trade to New Britain or Labrador, from the Lords of the Commtee. of Councill to the Lords Comrs. for Trade and Plantas.
 Paris.
[In another hand:]
Trade Labrador
 Order of the Lords of the Comittee of Council dated the 21. Decr. 1752. referring to this Board a Petition of the Merchants of Philadelphia and No. America praying that no Grant of an exclusive Trade to Labrador, may pass.
Reced Decr. 26. 1752.
Read Janry. 16. 1753.
